                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 1 of 17 Page ID #:4064




                                  1
                                         PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                         LEPISCOPO & ASSOCIATES LAW FIRM
                                  2      695 Town Center Drive, 7TH Floor
                                  3
                                         Costa Mesa, California 92626
                                         Telephone: (949) 878-9418
                                  4      Facsimile: (619) 330-2991
                                  5
                                         Attorneys for Defendant, JAWAD NESHEIWAT
                                  6

                                  7

                                  8                          UNITED STATES DISTRICT COURT
                                  9
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                  10

                                  11
                                         BUREAU OF CONSUMER            )              Case No. 8:20-cv-00043-SB-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                         FINANCIAL PROTECTION,         )
                                  12                                   )              STATEMENT OF UNDISPUTED
                                  13
                                            Plaintiff,                 )              MATERIAL FACTS IN SUPPORT
                                                                       )              OF JAWAD NESHEIWAT’S
                                  14        v.                         )              CROSS-MOTION FOR SUMMARY
                                  15
                                                                       )              JUDGMENT AGAINST PLAINTIFF
                                         CHOU TEAM REALTY LLC, et al., )              BUREAU OF CONSUMER
                                  16                                   )              FINANCIAL PROTECTION
                                  17
                                            Defendants.                )
                                                                       )              DATE: July 23, 2021
                                  18                                   )              TIME: 8:30 A.M.
                                  19                                   )              COURTROOM: ZOOM Webinar
                                                                       )              JUDGE: HONORABLE STANLEY
                                  20                                   )                     BLUMENFELD, JR.
                                  21                                   )

                                  22           Defendant Jawad Nesheiwat (“Nesheiwat” or “Defendant”) respectfully
                                  23     submits this Statement of Genuine Disputes of Material Facts pursuant to Local Rule
                                  24     56-1 in support of Jawad Nesheiwat’s Cross-Motion for Summary Judgment against
                                  25     plaintiff Consumer Financial Protection Bureau’s (the “Bureau”).
                                  26

                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  1
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 2 of 17 Page ID #:4065




                                  1
                                          INDEX TO DEFENDANT JAWAD NESHEIWAT’S CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT EXHIBITS
                                  2

                                  3
                                          EXHIBIT                            DESCRIPTION
                                          Ex. 101 Declaration of Peter D. Lepiscopo, Esq. in Support of Jawad
                                  4               Nesheiwat’s Cross-Motion for Summary Judgment
                                  5
                                          Ex. 102 Complaint filed with the Bureau on 11/18/15 by Natalie Anne Luvin
                                          Ex. 103 Complaint filed with the Bureau on 2/26/16 by Megan Grogg
                                  6       Ex. 104 Complaint filed with the Bureau on 3/30/16 by Laurie Whitehead
                                  7       Ex. 105 Complaint filed with the Bureau on 4/27/16 by Blair Rohlfing
                                          Ex. 106 Complaint filed with the Bureau on 5/16/16 by Darla Castillo
                                  8
                                          Ex. 107 Complaint filed with the Bureau on 5/24/16 by Jared McCullough
                                  9       Ex. 108 The Bureau’s 7/12/16 Response to U.S. Senator Mark Warner
                                                  regarding Jared McCullough complaint (Exh. 107)
                                  10
                                          Ex. 109 Complaint filed with the Bureau on 6/22/16 by Brianna Price
                                  11      Ex. 110 Complaint filed with the Bureau on 7/6/16 by Taylor Huval
LEPISCOPO & ASSOCIATES LAW FIRM




                                          Ex. 111 Complaint filed with the Bureau on 7/26/16 by Kareem Steplight
                                  12
                                          Ex. 112 Complaint filed with the Bureau on 7/26/16 by Robert Cook
                                  13      Ex. 113 Complaint filed with the Bureau on 8/8/16 by Jonathan Hollingsworth
                                  14
                                          Ex. 114 Complaint filed with the Bureau on 8/8/16 by Jeremy Bautista
                                          Ex. 115 Complaint filed with the Bureau on 8/18/16 by Chelsea Sogard
                                  15      Ex. 116 Complaint filed with the Bureau on 8/25/16 by Gerardo Gamboa
                                  16      Ex. 117 Complaint filed with the Bureau on 8/29/16 by Alexis Ross
                                          Ex. 118 Complaint filed with the Bureau on 9/1/16 by Nicholas Ambrosio
                                  17      Ex. 119 Complaint filed with the Bureau on 9/2/16 by Jennifer Huchim
                                  18      Ex. 120 Complaint filed with the Bureau on 9/10/16 by Olivia Pora
                                          Ex. 121 Complaint filed with the Bureau on 10/24/16 by Damina Durham
                                  19
                                          Ex. 122 Complaint filed with the Bureau on 11/14/16 by Edgard Parra
                                  20      Ex. 123 Complaint filed with the Bureau on 11/15/16 by Lisa Verdi
                                          Ex. 124 Complaint filed with the Bureau on 12/30/16 by Eric Vasquez
                                  21
                                          Ex. 125 Complaint filed with the Bureau on 12/31/16 by Donna Sohovich
                                  22      Ex. 126 9/1/16 email from Erin Mason to Haithem Abdel and Brad Brigante
                                  23
                                          Ex. 127 Complaint filed with the Bureau on 9/16/16 by Shelia Johnson
                                          Ex. 128 4/21/15 Notice from Trans2Pay, LLC and authenticating Declaration
                                  24      Ex. 141 Excerpt from the Bureau’s spreadsheet, CFPB-JN-0169670, regarding
                                  25
                                                  consumer complaints made against Defendants for the time frame
                                                  April 23, 2015, through January 6, 2017
                                  26

                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                               2
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 3 of 17 Page ID #:4066




                                  1                      STATEMENT OF UNDISPUTED MATERIAL FACTS
                                  2
                                          Def.’s
                                  3        UF          Nesheiwat’s Undisputed Material Fact          Supporting Evidence1
                                         (“NUF”)
                                  4        No.
                                  5
                                           Legal Point Established: The Bureau failed to timely file Counts I through
                                  6        XI of this Action within 3 years as required by 12 USC § 5564(g).
                                  7
                                            1.         Between 2015 and 2018, Nesheiwat was        See the Bureau’s Memo,
                                  8                    a limited partner in defendants Docu        ECF 189-1, p. 2, ll. 25-28,
                                  9                    Prep Center, Certified Doc Prep Services    and the Bureau’s Separate
                                                       aka Certified Document Center, Assure       Statement, ECF 190, UF ¶¶
                                  10                   Direct Services, Direct Document            4-6, 7-8, 9-11, 12-14, 15-17,
                                  11                   Solutions, and Secure Preparation           and 18-20. (See Fn. 2.)
LEPISCOPO & ASSOCIATES LAW FIRM




                                                       Services (collectively, “Companies”).
                                  12                   Hereinafter Nesheiwat and the
                                  13                   Companies shall be referred to
                                                       collectively as “Defendants.”
                                  14
                                            2.         In April 2015, which was more than 4.5      Ex. 30 (Schneider Decl. at ¶
                                  15                   years before this Action was untimely       10); Ex. 101 (Lepiscopo
                                                       filed, the Bureau had full knowledge of     Decl. at ¶ 34); Ex. 128.
                                  16
                                                       the claims alleged in this Action against
                                  17                   Defendants and was already
                                                       investigating and taking rulemaking
                                  18
                                                       action under the Telemarking Sales Rule
                                  19                   regarding Defendants’ alleged use of
                                                       prescreened student loan information for
                                  20
                                                       use in debt relief matters.
                                  21
                                                   1
                                  22                   Exhibits 102 through 128 and 141 are not offered for the truth of the
                                         matters asserted but rather proffered under Federal Rules of Evidence, Rule 803 for
                                  23
                                         the limited purpose to show that the Bureau had more than 4.5 years notice of the
                                  24     claims against defendants for purposes of applying the 3-years statute of limitation
                                         period in 12 USC § 5564(g). Accordingly, Nesheiwat’s proffering of these exhibits
                                  25
                                         shall not be interpreted as or constitute admissions or waivers of objections for other
                                  26     purposes. (See Ex. 101: Decl. of Lepiscopo ¶ 7.)
                                  .
                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                      3
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 4 of 17 Page ID #:4067




                                  1
                                            3.    On November 18, 2015, which was            Ex. 101 (Lepiscopo Decl. at
                                                  more than 3 years before this Action was   ¶ 8); Ex. 102 (Luvin
                                  2               untimely filed, the Bureau received        Complaint). The complaint is
                                  3
                                                  notice of the claims against Defendants    alleged against defendant
                                                  in this Action through a complaint filed   Docu Prep Center for taking
                                  4               with the Bureau by Natalie Anne Luvin.     $699 in advance fees to
                                  5
                                                                                             consolidate her student loans,
                                                                                             which did not occur. She
                                  6                                                          requested refund of her $699.
                                  7                                                          Fees were not returned to
                                                                                             Natalie Luvin.
                                  8         4.    On February 26, 2016, which was more       Ex. 101 (Lepiscopo Decl. at
                                  9               than 3 years before this Action was        ¶ 9); Ex. 103 (Grogg
                                                  untimely filed, the Bureau received        Complaint). The complaint
                                  10              notice of the claims against Defendants    alleges that defendant Docu
                                  11              in this Action through a complaint filed   Prep Center promised to
LEPISCOPO & ASSOCIATES LAW FIRM




                                                  with the Bureau by Megan Grogg.            consolidate her student loans
                                  12                                                         (over $50K) so that she would
                                  13                                                         not have a payment for the 1st
                                                                                             year and then low payments
                                  14                                                         for the following nine (9)
                                  15                                                         years. She paid $899 in
                                                                                             advance fees. Fees were not
                                  16                                                         returned to Megan Grogg.
                                  17        5.    On March 30, 2016, which was more          Ex. 101 (Lepiscopo Decl. at
                                                  than 3 years before this Action was        ¶ 10); Ex. 104 (Whitehead
                                  18
                                                  untimely filed, the Bureau received        Complaint). The complaint
                                  19              notice of the claims against Defendants    alleges that defendant
                                                  in this Action through a complaint filed   Certified Doc Prep promised
                                  20
                                                  with the Bureau by Laurie Whitehead.       to lower her monthly student
                                  21                                                         loan payment. She paid $599
                                                                                             in advance fees and then was
                                  22
                                                                                             asked to pay an additional
                                  23                                                         $795, which she did not pay.
                                                                                             Fees were not returned to
                                  24
                                                                                             Laurie Whitehead.
                                  25

                                  26

                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  4
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 5 of 17 Page ID #:4068




                                  1
                                            6.    On April 27, 2016, which was more than     Ex. 101 (Lepiscopo Decl. at
                                                  3 years before this Action was untimely    ¶ 11); Ex. 105 (Rohlfing
                                  2               filed, the Bureau received notice of the   Complaint). The complaint
                                  3
                                                  claims against Defendants in this Action   alleges that defendant
                                                  through a complaint filed with the         Certified Doc Prep sent Blair
                                  4               Bureau by Blair Rohlfing.                  Rohlfing a “Final Notice”
                                  5
                                                                                             mail piece titled, “Student
                                                                                             Loan Consolidation &
                                  6                                                          Payment Reduction Program
                                  7                                                          Prepared for Blair Rohlfing.”
                                                                                             The notice indicated that Ms.
                                  8                                                          Rohlfing owed $188,064 in
                                  9                                                          student loan debt. She
                                                                                             contacted defendant Certified
                                  10                                                         Doc Prep and spoke with a
                                  11                                                         representative inquiring how
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                             they knew her balance. The
                                  12                                                         response caused her to contact
                                  13                                                         the Bureau to ascertain
                                                                                             whether what she was told
                                  14                                                         was correct. She then filed the
                                  15                                                         Rohlfing Complaint.
                                            7.    On May 16, 2016, which was more than       Ex. 101 (Lepiscopo Decl. at
                                  16              3 years before this Action was untimely    ¶ 12); Ex. 106 (Castillo
                                  17              filed, the Bureau received notice of the   Complaint). The complaint
                                                  claims against Defendants in this Action   alleges that defendant
                                  18
                                                  through a complaint filed with the         Certified Doc Prep contacted
                                  19              Bureau by Darla Castillo.                  Ms. Castillo via email for the
                                                                                             purpose student loan
                                  20
                                                                                             forgiveness or consolidation.
                                  21                                                         She paid $799 in advance fees
                                                                                             with her application. Pursuant
                                  22
                                                                                             to the Certified Doc Prep’s
                                  23                                                         cancellation policy, she
                                                                                             requested that her $799 be
                                  24
                                                                                             refunded. The advance fees
                                  25                                                         were not returned to Darla
                                                                                             Castillo.
                                  26

                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 5
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 6 of 17 Page ID #:4069




                                  1
                                            8.    On May 24, 2016, which was more than       Ex. 101 (Lepiscopo Decl. at
                                                  3 years before this Action was untimely    ¶ 13); Ex. 107 (McCullough
                                  2               filed, the Bureau received notice of the   Complaint). The complaint
                                  3
                                                  claims against Defendants in this Action   alleges that defendant Docu
                                                  through a complaint filed with the         Prep Center contacted Mr.
                                  4               Bureau by Jared McCullough.                McCullough for student loan
                                  5
                                                                                             consolidation and forgiveness
                                                                                             program. The complaint
                                  6                                                          further alleged that someone
                                  7                                                          from Docu Prep Center
                                                                                             threatened Mr. McCullough
                                  8                                                          with sending his account to
                                  9                                                          collections. He also contacted
                                                                                             U.S. Senator Mark Warner’s
                                  10                                                         office for help.
                                  11        9.    On July 12, 2016, which was more than      Ex. 101 (Lepiscopo Decl. at
LEPISCOPO & ASSOCIATES LAW FIRM




                                                  3 years before this Action was untimely    ¶ 14); Ex. 108 (McCullough
                                  12              filed, the Bureau sent U.S. Senator Mark   Complaint); Senator Warner’s
                                  13              Warner a letter on behalf of Jared         committee assignment in
                                                  McCullough.                                114th Congress (2015-2016),
                                  14                                                         assignments,
                                                                                             https://ballotpedia.org/United_States_Sen
                                  15
                                                                                             ate_Committee_on_Banking,_Housing,_a
                                  16                                                         nd_Urban_Affairs.

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 6
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 7 of 17 Page ID #:4070




                                  1
                                                                                             The Bureau sent U.S. Senator
                                  2                                                          Mark Warner a letter, along
                                  3
                                                                                             with a copy of its letter to
                                                                                             Mr. McCullough and a copy
                                  4                                                          of the complaint.
                                  5
                                                                                             The Bureau initiated this
                                  6                                                          investigation due to the fact
                                  7                                                          that in the 114th Congress
                                                                                             Senator Warner was on the
                                  8                                                          Senate Banking, Housing, and
                                  9                                                          Urban Affairs committee,
                                                                                             which had oversight over the
                                  10                                                         Bureau.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                             Mr. McCullough was Senator
                                  12                                                         Warner’s constituent. The
                                  13                                                         Bureau’s letter has an official
                                                                                             complaint number assigned to
                                  14                                                         it: “Complaint 160524-
                                  15                                                         000095 (McCullough).”
                                            10.   On June 22, 2016, which was more than      Ex. 101 (Lepiscopo Decl. at
                                  16              3 years before this Action was untimely    ¶ 15); Ex. 109 (Price
                                  17              filed, the Bureau received notice of the   Complaint). The complaint
                                                  claims against Defendants in this Action   alleges that defendant
                                  18
                                                  through a complaint filed with the         Certified Document Center
                                  19              Bureau by Brianna Price.                   sent her a “Final Notice” for
                                                                                             consolidating her student
                                  20
                                                                                             loans and that they would
                                  21                                                         prepare and submit a
                                                                                             forbearance request.
                                  22
                                                                                             Payments were scheduled for
                                  23                                                         removal from her account:
                                                                                             $299.67 on 1/30/17, $299.67
                                  24
                                                                                             on 7/22/17, and $299.66 on
                                  25                                                         8/5/17. After she was not
                                                                                             satisfied with the services,
                                  26
                                                                                             Ms. Price closed her bank
                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 7
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 8 of 17 Page ID #:4071




                                  1
                                                                                             account so the auto-
                                                                                             deductions would not occur.
                                  2         11.   On July 7, 2016, which was more than 3     Ex. 101 (Lepiscopo Decl. at
                                  3
                                                  years before this Action was untimely      ¶ 16); Ex. 110 (Huval
                                                  filed, the Bureau received notice of the   Complaint). The complaint
                                  4               claims against Defendants in this Action   alleges that defendant
                                  5               through a complaint filed with the         Certified Document Center
                                                  Bureau by Taylor Huval.                    sent Huval a “Final Notice”
                                  6                                                          mail piece titled, “Student
                                  7                                                          Loan Consolidation &
                                                                                             Payment Reduction Program
                                  8                                                          Prepared for Taylor Huval.”
                                  9                                                          The notice showed the
                                                                                             balance on Huval’s student
                                  10                                                         loans was $23,480. They
                                  11                                                         requested a $799 fee for
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                             consolidation services and a
                                  12                                                         $30 per month fee for
                                  13                                                         preparing and filing the
                                                                                             annual renewal and for filing
                                  14                                                         a loan forgiveness request.
                                  15                                                         After conducting research
                                                                                             Huval discovered that this
                                  16                                                         could be done for free and
                                  17                                                         cancelled the services.
                                            12.   On July 26, 2016, which was more than      Ex. 101 (Lepiscopo Decl. at
                                  18
                                                  3 years before this Action was untimely    ¶ 17); Ex. 111 (Steplight
                                  19              filed, the Bureau received notice of the   Complaint). The complaint
                                                  claims against Defendants in this Action   alleges that defendant
                                  20
                                                  through a complaint filed with the         DocuPrep Center contact Mr.
                                  21              Bureau by Kareem Steplight.                Steplight numerous times by
                                                                                             telephone. He eventually
                                  22
                                                                                             spoke with a representative
                                  23                                                         from DocPrep Center who
                                                                                             implied that his student debt
                                  24
                                                                                             could be reduced by 50% and
                                  25                                                         obtained a $600 advance fees.
                                                                                             Mr. Steplight’s funds were
                                  26
                                                                                             not refunded.
                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 8
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 9 of 17 Page ID #:4072




                                  1
                                            13.   On July 26, 2016, which was more than      Ex. 101 (Lepiscopo Decl. at
                                                  3 years before this Action was untimely    ¶ 18); Ex. 112 (Cook
                                  2               filed, the Bureau received notice of the   Complaint). The complaint
                                  3
                                                  claims against Defendants in this Action   alleges that defendant
                                                  through a complaint filed with the         Certified Document Center
                                  4               Bureau by Robert Cook.                     sent Mr. Cook a “Final
                                  5
                                                                                             Notice” indicating that he was
                                                                                             eligible for a student loan
                                  6                                                          consolidation. Mr. Cook
                                  7                                                          contacted them and was told
                                                                                             he could receive loan
                                  8                                                          forgiveness if he made two
                                  9                                                          $445 payments in June 2016,
                                                                                             which he did. Mr. Cook then
                                  10                                                         requested a refund of his $990
                                  11                                                         but has not received a refund.
LEPISCOPO & ASSOCIATES LAW FIRM




                                            14.   On August 8, 2016, which was more          Ex. 101 (Lepiscopo Decl. at
                                  12              than 3 years before this Action was        ¶ 19); Ex. 113 (Hollingsworth
                                  13              untimely filed, the Bureau received        Complaint). The complaint
                                                  notice of the claims against Defendants    alleges that defendant
                                  14              in this Action through a complaint filed   Certified Doc Prep Services
                                  15              with the Bureau by Jonathan                represented it provided
                                                  Hollingsworth.                             student loan debt services.
                                  16                                                         Based on this Mr.
                                  17                                                         Hollingsworth entered into an
                                                                                             agreement for those services
                                  18
                                                                                             but later changed his mind.
                                  19                                                         However, he did not pay any
                                                                                             advance fees.
                                  20
                                            15.   On August 8, 2016, which was more          Ex. 101 (Lepiscopo Decl. at
                                  21              than 3 years before this Action was        ¶ 20); Ex. 114 (Bautista
                                                  untimely filed, the Bureau received        Complaint). The complaint
                                  22
                                                  notice of the claims against Defendants    alleges that defendant
                                  23              in this Action through a complaint filed   Certified Document Center
                                                  with the Bureau by Jeremy Bautista.        sent Mr. Bautista a “Final
                                  24
                                                                                             Notice” mail piece titled,
                                  25                                                         “Student Loan Consolidation
                                                                                             & Payment Reduction
                                  26
                                                                                             Program Prepared for
                                  27
                                            STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  9
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 10 of 17 Page ID #:4073




                                  1
                                                                                              Jeremy Bautista.” The notice
                                                                                              showed the balance on
                                  2                                                           Bautista’s student loans was
                                  3
                                                                                              $40,239. Mr. Bautista spoke
                                                                                              with a man named Steve at
                                  4                                                           Certified Document Center
                                  5
                                                                                              who told him he qualified for
                                                                                              a loan forgiveness after he
                                  6                                                           paid an advance fee of $899.
                                  7                                                           He did not pay the fees.
                                             16.   On August 18, 2016, which was more         Ex. 101 (Lepiscopo Decl. at
                                  8                than 3 years before this Action was        ¶ 21); Ex. 115 (Sogard
                                  9                untimely filed, the Bureau received        Complaint). The complaint
                                                   notice of the claims against Defendants    alleges that defendants
                                  10               in this Action through a complaint filed   Certified Document Center
                                  11               with the Bureau by Chelsea Sogard.         and Certified DoPrep sent
                                                                                              Ms. Sogard a “Final Notice”
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                                          mail piece titled, “Student
                                  13                                                          Loan Consolidation &
                                                                                              Payment Reduction Program
                                  14                                                          Prepared for Chelsea
                                  15                                                          Sogard.” The notice showed
                                                                                              the balance on Sogard’s
                                  16                                                          student loans was $240,782.
                                  17                                                          Ms. Sogard spoke with a
                                                                                              representative who requested
                                  18
                                                                                              an $899 advance fee for
                                  19                                                          processing the forbearance
                                                                                              and consolidation. He placed
                                  20
                                                                                              a hold on withdrawal of the
                                  21                                                          $899 advance fees.
                                             17.   On August 25, 2016, which was more         Ex. 101 (Lepiscopo Decl. at
                                  22
                                                   than 3 years before this Action was        ¶ 22); Ex. 116 (Gamboa
                                  23               untimely filed, the Bureau received        Complaint). The complaint
                                                   notice of the claims against Defendants    alleges that defendant
                                  24
                                                   in this Action through a complaint filed   Certified Document Center
                                  25               with the Bureau by Gerardo Gamboa.         sent Mr. Gamboa a “Final
                                                                                              Notice” mail piece titled,
                                  26
                                                                                              “Student Loan Consolidation
                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  10
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 11 of 17 Page ID #:4074




                                  1
                                                                                              & Payment Reduction
                                                                                              Program Prepared for
                                  2                                                           Gerardo Gamboa.” The
                                  3
                                                                                              notice showed the balance on
                                                                                              Gamboa’s student loans was
                                  4                                                           $32,641. Mr. Gamboa did not
                                  5
                                                                                              pay any advance fees.
                                             18.   On August 29, 2016, which was more         Ex. 101 (Lepiscopo Decl. at
                                  6                than 3 years before this Action was        ¶ 23); Ex. 117 (Ross
                                  7                untimely filed, the Bureau received        Complaint). The complaint
                                                   notice of the claims against Defendants    alleges that defendant
                                  8                in this Action through a complaint filed   Certified Document Center
                                  9                with the Bureau by Alexis Ross.            sent Ms. Ross a “Final
                                                                                              Notice” mail piece titled,
                                  10                                                          “Student Loan Consolidation
                                  11                                                          & Payment Reduction
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                              Program Prepared for Alexis
                                  12                                                          Ross.” The notice showed the
                                  13                                                          balance on Ross’ student
                                                                                              loans was $40,855. Ms. Ross
                                  14                                                          paid $899 in advance fees to
                                  15                                                          process her consolidation.
                                                                                              When her loan payments
                                  16                                                          increased, she requested a
                                  17                                                          refund. A refund was not
                                                                                              issued.
                                  18
                                             19.   On September 1, 2016, which was more       Ex. 101 (Lepiscopo Decl. at
                                  19               than 3 years before this Action was        ¶ 24); Ex. 118 (Ambrosio
                                                   untimely filed, the Bureau received        Complaint). The complaint
                                  20
                                                   notice of the claims against Defendants    alleges that defendant
                                  21               in this Action through a complaint filed   Certified Document Center
                                                   with the Bureau by Nicholas Ambrosio.      sent Mr. Ambrosio a “Final
                                  22
                                                                                              Notice” mail piece titled,
                                  23                                                          “Student Loan Consolidation
                                                                                              & Payment Reduction
                                  24
                                                                                              Program Prepared for
                                  25                                                          Nicholas Ambrosio.” The
                                                                                              notice showed the balance on
                                  26
                                                                                              Ambrosio’s student loans was
                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  11
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 12 of 17 Page ID #:4075




                                  1
                                                                                              $26,234. Mr. Ambrosio was
                                                                                              requested to pay $899 in
                                  2                                                           advance fees to process his
                                  3
                                                                                              loan forgiveness and
                                                                                              consolidation. Ultimately, he
                                  4                                                           did not pay the advance fees.
                                  5          20.   On September 1, 2016, which was more       Ex. 101 (Lepiscopo Decl. at
                                                   than 3 years before this Action was        ¶ 33); Ex. 126. This is an
                                  6                untimely filed, the Bureau was regularly   email between Certified Doc
                                  7                contacting Defendants in this Action.      Prep representatives
                                                                                              indicating that the Bureau was
                                  8                                                           calling Defendants: “Brad
                                  9                                                           [Brigante] said not to do any
                                                                                              more leg work on tracking the
                                  10                                                          phone number of the caller
                                  11                                                          from the CFPB [i.e., the
                                                                                              Bureau].”
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12         21.   On September 2, 2016, which was more       Ex. 101 (Lepiscopo Decl. at
                                  13               than 3 years before this Action was        ¶ 25); Ex. 119 (Huchim
                                                   untimely filed, the Bureau received        Complaint). The complaint
                                  14
                                                   notice of the claims against Defendants    alleges that defendant
                                  15               in this Action through a complaint filed   Certified Document Center
                                                   with the Bureau by Jennifer Huchim.        sent Ms. Huchim a “Final
                                  16
                                                                                              Notice” mail piece titled,
                                  17                                                          “Student Loan Consolidation
                                                                                              & Payment Reduction
                                  18
                                                                                              Program Prepared for
                                  19                                                          Jennifer Huchim.” The notice
                                                                                              showed the balance on Ms.
                                  20
                                                                                              Huchim’s student loans was
                                  21                                                          $38,626. Ms. Huchim was
                                                                                              requested to pay $2,600 in
                                  22
                                                                                              advance fees to process her
                                  23                                                          loan forgiveness and
                                                                                              consolidation, which the
                                  24
                                                                                              representative discounted to
                                  25                                                          $700 if paid immediately. She
                                                                                              did not pay any fees.
                                  26

                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                  12
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 13 of 17 Page ID #:4076




                                  1
                                             22.   On September 10, 2016, which was         Ex. 101 (Lepiscopo Decl. at
                                                   more than 3 years before this Action was ¶ 26); Ex. 120 (Pora
                                  2                untimely filed, the Bureau received      Complaint). The complaint
                                  3
                                                   notice of the claims against Defendants  alleges that defendant
                                                   in this Action through a complaint filed Certified Doc Prep Services
                                  4                with the Bureau by Olivia Pora.          made false representations
                                  5
                                                                                            about student loan
                                                                                            consolidation and reduction.
                                  6                                                         Ms. Pora did not sign any
                                  7                                                         agreement and did not pay
                                                                                            any advance fees but is
                                  8                                                         concerned about her private
                                  9                                                         information.
                                             23.   On September 16, 2016, which was         Ex. 101 (Lepiscopo Decl. at
                                  10               more than 3 years before this Action was ¶ 27); Ex. 127 (Johnson
                                  11               untimely filed, the Bureau received      Complaint). The complaint
LEPISCOPO & ASSOCIATES LAW FIRM




                                                   notice of the claims against Defendants  alleges that defendant
                                  12               in this Action through a complaint filed DocuPrep Center represented
                                  13               with the Bureau by Shelia Johnson.       to Ms. Johnson that she was
                                                                                            eligible for loan forgiveness
                                  14                                                        and request a $1,000 advance
                                  15                                                        fee, which reduced to $899 to
                                                                                            be paid in three payments:
                                  16                                                        $299.67 on 11/30/15, $299.67
                                  17                                                        on 12/31/15, and $299.66 on
                                                                                            1/8/16, which was deducted
                                  18
                                                                                            from her bank account. After
                                  19                                                        learning that DocuPrep
                                                                                            Center did not do anything to
                                  20
                                                                                            procure a loan forgiveness,
                                  21                                                        she requested a refund, which
                                                                                            was not given.
                                  22
                                             24.   On October 24, 2016, which was more      Ex. 101 (Lepiscopo Decl. at
                                  23               than 3 years before this Action was      ¶ 28); Ex. 121 (Durham
                                                   untimely filed, the Bureau received      Complaint). The complaint
                                  24
                                                   notice of the claims against Defendants  alleges that defendant
                                  25               in this Action through a complaint filed DocuPrep Center contact
                                                   with the Bureau by Damina Durham.        Damina Durham offering
                                  26
                                                                                            student loan forgiveness
                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 13
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 14 of 17 Page ID #:4077




                                  1
                                                                                            assistance services. Damina
                                                                                            completed and submitted all
                                  2                                                         forms to DocuPrep Center,
                                  3
                                                                                            including the automatic debit
                                                                                            form--$29.99 per month.
                                  4                                                         Monthly payments
                                  5
                                                                                            commenced being deducted
                                                                                            but it is unclear whether there
                                  6                                                         was ever a refund.
                                  7          25.   On November 14, 2016, which was          Ex. 101 (Lepiscopo Decl. at
                                                   more than 3 years before this Action was ¶ 29); Ex. 122 (Parra
                                  8                untimely filed, the Bureau received      Complaint). The complaint
                                  9                notice of the claims against Defendants  alleges that defendant
                                                   in this Action through a complaint filed Certified Document Center
                                  10               with the Bureau by Edgard Parra.         sent Mr. Parra a “Final
                                  11                                                        Notice” mail piece titled,
                                                                                            “Student Loan Consolidation
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                                        & Payment Reduction
                                  13                                                        Program Prepared for
                                                                                            Edgard Parra.” The notice
                                  14                                                        showed the balance on Mr.
                                  15                                                        Parra’s student loans was
                                                                                            $31,000. Certified Document
                                  16                                                        Center pressured Mr. Parra to
                                  17                                                        sign on to their services but
                                                                                            he did not.
                                  18
                                             26.   On November 15, 2016, which was          Ex. 101 (Lepiscopo Decl. at
                                  19               more than 3 years before this Action was ¶ 30); Ex. 123 (Verdi
                                                   untimely filed, the Bureau received      Complaint). The complaint
                                  20
                                                   notice of the claims against Defendants  alleges that Ms. Verdi
                                  21               in this Action through a complaint filed received a letter from
                                                   with the Bureau by Lisa Verdi.           defendant DocuPrep Center
                                  22
                                                                                            that they could reduce or
                                  23                                                        obtain forgiveness of her
                                                                                            student loan debt. She was
                                  24
                                                                                            charged $900 in advance fees,
                                  25                                                        in two separate $450
                                                                                            payments. Subsequently, she
                                  26
                                                                                            received a fraud alert from
                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 14
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 15 of 17 Page ID #:4078




                                  1
                                                                                            her lender but was never
                                                                                            issued a refund.
                                  2          27.   On December 30, 2016, which was more Ex. 101 (Lepiscopo Decl. at
                                  3
                                                   than 3 years before this Action was      ¶ 31); Ex. 124 (Vasquez
                                                   untimely filed, the Bureau received      Complaint). The complaint
                                  4                notice of the claims against Defendants  alleges that defendant
                                  5                in this Action through a complaint filed DocuPrep Center sent Mr.
                                                   with the Bureau by Eric Vasquez.         Vasquez a mailer indicating
                                  6                                                         that they could consolidate his
                                  7                                                         student loans. He accepted
                                                                                            and paid DocuPrep Center an
                                  8                                                         $800 advance fee.
                                  9                                                         Subsequently he checked his
                                                                                            credit, but his student loans
                                  10                                                        had not been consolidated. He
                                  11                                                        never received a refund.
LEPISCOPO & ASSOCIATES LAW FIRM




                                             28.   On December 31, 2016, which was more Ex. 101 (Lepiscopo Decl. at
                                  12               than 3 years before this Action was      ¶ 32); Ex. 125 (Sohovich
                                  13               untimely filed, the Bureau received      Complaint). The complaint
                                                   notice of the claims against Defendants  alleges that defendant Assure
                                  14
                                                   in this Action through a complaint filed Direct Services Ms. Sohovich
                                  15               with the Bureau by Donna Sohovich.       a “Final Notice” mail piece
                                                                                            titled, “Student Loan
                                  16
                                                                                            Consolidation & Payment
                                  17                                                        Reduction Program Prepared
                                                                                            for Donna Sohovich.” The
                                  18
                                                                                            notice showed the balance on
                                  19                                                        Ms. Sohovich’s student loans
                                                                                            was $26,000. In November
                                  20
                                                                                            2016 Ms. Sohovich contacted
                                  21                                                        defendant Assure Direct
                                                                                            Services and spoke with a
                                  22
                                                                                            representative, who pressured
                                  23                                                        her to sign up for the student
                                                                                            loan reduction program for an
                                  24
                                                                                            $899 advance fee, as 12/31/16
                                  25                                                        was the last date it would be
                                                                                            available. She made two
                                  26
                                                                                            $299.67 payments. When Ms.
                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 15
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 16 of 17 Page ID #:4079




                                  1
                                                                                           Sohovich inquired further, she
                                                                                           was referred by a third part to
                                  2                                                        contact the Bureau to try to
                                  3
                                                                                           recover her $599.34 and
                                                                                           expose defendant Assure
                                  4                                                        Direct Service.
                                  5          29.   During the time frame April 23, 2015,   Ex. 101 (Lepiscopo Decl. at
                                                   through January 6, 2017, all of which   ¶ 35); Ex. 141 (Bureau’s
                                  6                were more than 3 years before this      Consumer Complaint
                                  7                Action was untimely filed, the Bureau   Spreadsheet).
                                                   received 108 consumer complaints
                                  8                against Defendants in this Action.
                                  9

                                  10

                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          Dated: June 11, 2021.                LEPISCOPO & ASSOCIATES LAW FIRM
                                  12

                                  13                                           By: /s/ Peter D. Lepiscopo_______
                                                                                     PETER D. LEPISCOPO
                                  14
                                                                                       Counsel of Record
                                  15                                                 Attorneys for Defendant, JAWAD
                                                                                     NESHEIWAT
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                 16
                                       Case 8:20-cv-00043-SB-ADS Document 198 Filed 06/11/21 Page 17 of 17 Page ID #:4080




                                  1
                                                                   CERTIFICATE OF SERVICE

                                  2                                   DOCUMENTS SERVED
                                  3
                                                I, Peter D. Lepiscopo, counsel of record for defendant, Jawad Nesheiwat,
                                  4

                                  5
                                          hereby certify that the following documents have been served in the manner set forth

                                  6       below:
                                  7
                                             1. STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT
                                  8             OF JAWAD NESHEIWAT’S CROSS-MOTION FOR SUMMARY
                                  9
                                                JUDGMENT AGAINST PLAINTIFF

                                  10                         CERTIFICATE OF SERVICE—CM/ECF
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                I hereby certify that true and correct copies of the foregoing documents have
                                  12

                                  13      been served on the Court and all counsel of record, who have appeared in this action,

                                  14      via the Court’s electronic filing system on June 11, 2021.
                                  15

                                  16

                                  17      Dated: June 11, 2021.                         Respectfully submitted,
                                  18                                                    /s/ Peter D. Lepiscopo .
                                  19                                                    PETER D. LEPISCOPO
                                                                                          Counsel of Record
                                  20

                                  21                                                    Attorneys for Defendant, JAWAD
                                                                                        NESHEIWAT
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                             STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF JAWAD NESHEIWAT’S
                                  28                 CROSS-MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                                                                   17
